Citation Nr: 1760425	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-05 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to an increased evaluation in excess of 10 percent for degenerative arthritis of the right ankle.  

2. Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis, right foot.

3. Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis with calcaneal heel spur, left foot.  

4. Entitlement to an evaluation in excess of 30 percent for bilateral plantar fasciitis with left calcaneal heel spur, from September 28, 2016.

5. Entitlement to a compensable evaluation for a bilateral hearing loss disability, prior to September 28, 2016.

6. Entitlement to an evaluation in excess of 30 percent for a bilateral hearing loss disability, from September 28, 2016.

7. Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.

8. Entitlement to service connection for testicular cancer, to include as due to herbicide exposure.

9. Entitlement to service connection for a sleep disorder, claimed as secondary to service-connected bronchitis and chronic obstructive pulmonary disease (COPD).

10. Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU) prior to September 14, 2016.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran's Spouse


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in May 2014.  A transcript of the hearing is associated with the claims file.

The Board previously remanded these issues in July 2015 for further evidentiary development. 

The Board notes that the issue of entitlement to a TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case it is only applicable for the period prior to September 14, 2016.  For the period from September 14, 2016, the Veteran is in receipt of a 100 percent evaluation for a single disability and special monthly compensation under the provisions of 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280 (2008).  As a result, the issue of a TDIU is moot for this period.


FINDINGS OF FACT

1. The Veteran's service-connected right ankle disability is manifested by complaints of pain, stiffness, and tenderness, and moderate limitation of motion was shown; but marked limitation of motion was not shown.

2. For the period prior to September 28, 2016, the Veteran's right foot plantar fasciitis manifested in symptoms consistent with a moderate foot injury.

3. For the period prior to September 28, 2016, the Veteran's left foot plantar fasciitis with left calcaneal heel spur manifested in moderate flatfoot symptoms.

4. For the period from September 28, 2016, the Veteran's bilateral plantar fasciitis manifests in bilateral severe flatfoot; but does not result in any marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spasm of the tendo Achillis on manipulation.  

5. For the period prior to September 28, 2016, audiometric examination corresponded to a level I hearing loss for the right ear and a level IV hearing loss for the left ear.

6. For the period from September 28, 2016, audiometric examination corresponded to a level V hearing loss for the right ear and a level VII hearing loss for the left ear.

7. The competent and credible evidence of record is against a finding that the Veteran was directly exposed to herbicide agents during service.

8. Coronary artery disease and myocardial infarction were not manifest in service or to a compensable degree within one year of service and are unrelated to service.

9. Testicular cancer did not manifest in service and is unrelated to service.  A malignant tumor did not manifest to a compensable degree within one year of service

10. The Veteran does not have a currently diagnosed sleep disorder.

11. Prior to September 14, 2016, the Veteran was not rendered unable to engage in substantially gainful employment by reason of his service-connected disabilities


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for degenerative disease of the right ankle have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2017).

2. The criteria for an initial disability evaluation in excess of 10 percent for right foot plantar fasciitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 5276, 5284 (2017).

3. The criteria for an initial disability evaluation in excess of 10 percent for left foot plantar fasciitis with left calcaneal heel spur have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 5276 (2017).

4. The criteria for a disability evaluation in excess of 30 percent from September 28, 2016, for bilateral plantar fasciitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 5276 (2017).

5. The criteria for a compensable evaluation prior to September 28, 2016, for a bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100, 4.86 (2017).

6. The criteria for an evaluation in excess of 30 percent from September 28, 2016, for a bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100, 4.86 (2017).

7. Coronary artery disease and myocardial infarction were not incurred in or aggravated by service, and cannot be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

8. Testicular cancer was not incurred in or aggravated by service, and a malignant tumor cannot be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

9. A sleep disorder was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

10. Prior to September 14, 2016, the criteria for entitlement to a TDIU were not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

II. Increased Evaluation Right Ankle

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As noted below, a uniform evaluation is warranted for the entire period on appeal for the Veteran's right ankle.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261   (1994).

The Veteran is in receipt of a 10 percent evaluation for degenerative disease of the right ankle, under Diagnostic Code 5271.  The Veteran filed an increased rating claim on August 5, 2010.

Under this Diagnostic Code, a 10 percent rating is warranted for moderate limitation of ankle motion, and a 20 percent rating is warranted for marked limitation of motion.  Further, under appropriate VA regulations, full range of ankle dorsiflexion is from zero to 20 degrees, and full range of ankle plantar flexion is from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The descriptive terms "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for an "equitable and just" decision.  38 C.F.R. § 4.6

At a November 2010 VA examination, the examiner noted that rest, elevation, and medication provided partial symptom relief.  There was no deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, or flare-ups.  There was pain, stiffness, and tenderness, which affected the motion of the joint.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran was able to stand 3 to 8 hours, with only short rest periods.  He was able to walk 1/4 mile.  He always used orthotic inserts.  The Veteran had an antalgic gait.  There was no other evidence of abnormal weight bearing, loss of a bone or part of a bone, or inflammatory arthritis.  Active range of motion was 0 to 15 degrees dorsiflexion and 0 to 50 degrees plantar flexion.  There was objective evidence of pain.  There was no ankylosis. 

At a September 2016 VA examination, the Veteran denied flare-ups of the right ankle and any functional loss or impairment.  Range of motion was dorsiflexion 0 to 5 degrees and plantar flexion 0 to 30 degrees.  While abnormal, the range of motion did not contribute to functional loss.  The Veteran reported pain on dorsiflexion, but it did not result in functional loss.  There was no evidence of pain on weight bearing.  There was soft tissue tenderness and crepitus.  The Veteran was able to perform repetitive use testing, which did not result in additional loss of function or range of motion.  Muscle strength was normal.  There was no ankylosis.  There was laxity noted upon the talar tilt test.

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his right ankle disability during this period.  In other words, the preponderance of the evidence does not show that the Veteran's right ankle disability resulted in marked limitation of motion. 

In order to receive a 20 percent rating under Diagnostic Code 5271, the Veteran must demonstrate marked limitation of motion of the right ankle.  The Board finds the ranges of motions documented by VA examination are consistent with the overall record and do not result in "marked" limitation of motion as required for a 20 percent rating. 

The Board has considered the Veteran's contentions during this time period, however, finds that his symptoms are not analogous to those associated with a marked disability of the right ankle, as he has only moderate limitation in range of motion in the right ankle, and the clinical evidence of record does not otherwise demonstrate marked symptoms of his right ankle disability. 

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40  and 4.45, the Board acknowledges the Veteran's reported complaints of pain and painful motion.  However, as noted above, there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination.  In other words, the Board finds that the 10 percent rating during this period contemplates the degrees of functional loss due to pain, and additional limitation of motion or functional impairment. 

Upon review of all relevant evidence of record, the Board finds that the aforementioned limitation of motion findings are not marked in severity.  As such, an increased rating cannot be afforded under this diagnostic Code. 

The Board has also considered whether a higher evaluation is available under other provisions of the code.  The Veteran, however, is not shown to have ankylosis of the ankle to warrant an evaluation under Diagnostic Code 5270.  There is also no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy to warrant ratings under Diagnostic Codes 5272-5274.  See 38 C.F.R. § 4.71a.

As a result, a separate or higher evaluation is not warranted for the Veteran's right ankle disability under other Diagnostic Codes during this period.  Accordingly, the preponderance of the evidence is against assignment of an increased rating in excess of 10 percent for the Veteran's service-connected right ankle disability.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

III. Increased Evaluation Plantar Fasciitis

The Veteran has initial separate 10 percent evaluations for plantar fasciitis of each foot, effective August 5, 2010.  The initial 10 percent evaluation for the left foot was under Diagnostic Code for 5276.  The initial 10 percent evaluation for the right foot was under Diagnostic Code 5299-5284.  Effective September 28, 2016, a 30 percent evaluation was awarded for bilateral plantar fasciitis under Diagnostic Code 5276.  The Veteran has challenged the initial ratings.  

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 

As a preliminary note, service connection for plantar fasciitis of both feet was granted on the basis of aggravation by a service-connected disability under the provisions of 38 C.F.R. § 3.310.  However, as noted in the February 2012 rating decision, the baseline evaluation was 0 percent, and as a result, evaluation of these disabilities does not need to be reduced by a pre-aggravation percentage.  

Under Diagnostic Code 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral. 

Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities warrants a 30 percent rating when bilateral and a 20 percent rating when unilateral. 

Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, warrants a 50 percent rating when bilateral and a 30 percent rating when unilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under Diagnostic Code 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating.  Moderately severe foot injuries are assigned a 20 percent disability rating.  Severe foot injuries are assigned a 30 percent disability rating.  In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284.

At a November 2010 VA examination, bilateral plantar fasciitis was noted.  A left heel spur was noted.  Left and right foot symptoms were limited to pain, while standing and walking.  Moderate to severe flare-ups were noted, the result of standing too long.  The Veteran was able to stand for 3 to 8 hours, with only short rest periods, and able to walk 1/4 mile.  X-rays of both feet revealed normal alignment and normal joint spaces. 

Left foot examination revealed painful motion and tenderness, there was objective evidence of painful motion shown by antalgic gait, and the heel was tender.  There were no hammertoes, hallux valgus or rigidus, skin or vascular foot abnormality, claw foot, malunion or nonunion of the tarsal or metatarsal bones, muscle atrophy, or other foot deformity.  

Right foot examination revealed painful motion and tenderness, there was objective evidence of painful motion shown by antalgic gait, and the heel was tender.  There were no hammertoes, hallux valgus or rigidus, skin or vascular foot abnormality, claw foot, malunion or nonunion of the tarsal or metatarsal bones, muscle atrophy, or other foot deformity.  

At a September 28, 2016 VA examination, bilateral foot pain was noted.  The Veteran denied flare-ups and any functional loss or functional impairment of the feet.  Bilateral foot pain was accentuated on use and manipulation, and the right foot had swelling on use.  There were no characteristic callouses or effects of arch support, built-up shoes or orthotics.  The Veteran had extreme tenderness of plantar surfaces bilaterally.  There was not decreased longitudinal arch height on weight-bearing, objective evidence of marked deformity, marked pronation, weight-bearing line fall over or medial to the great toe, lower extremity other than plantar fasciitis causing alteration of the weight-bearing line, inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon.  The Veteran did not have Morton's neuroma or metatarsalgia.  There were no hammer toes, no hallux valgus, no hallux rigidus, clawfoot, or malunion or nonunion of tarsal or metatarsal bones.  Calcaneal heel spur of the left foot was noted.  The severity of each foot was reported as moderate right foot and moderately severe left foot.  The examiner concluded that pain resulting from bilateral plantar fasciitis did not result in functional loss.  

After assessing the totality of the evidence, the Board finds that the current initial 10 percent separate evaluations and current 30 percent bilateral evaluation are appropriate.  

Prior to September 28, 2016, symptoms of the right foot are not consistent with either a moderately severe foot injury under Diagnostic Code 5284 or unilateral severe flatfoot under Diagnostic Code 5276.  There is no evidence of marked deformity, pain on manipulation and accentuated by use, indication of swelling on use, and characteristic callosities.  Similarly, prior to September 28, 2016, symptoms of the left foot with heel spur are not consistent with either a moderately severe foot injury under Diagnostic Code 5284 or unilateral severe flatfoot under Diagnostic Code 5276.  

From September 28, 2016, the evidence does not show either unilateral or bilateral pronounced flatfoot, as there is no evidence of marked pronation, extreme tenderness of plantar surfaces, or marked inward displacement and severe spasm of the tendo Achillis on manipulation.  

The Board has considered whether the Veteran may be entitled to a higher rating under any other diagnostic code.  Diagnostic Codes 5277, 5278, 5279, 5281, 5282 and 5283 are not for application because the medical evidence does not indicate atrophy of the musculature, disturbed circulation and weakness of the feet, claw foot, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  With the exception of the evaluation of the right foot prior to September 28, 2016, Diagnostic Code 5284 is not applicable or more beneficial to the Veteran.

Moreover, there is no indication in the VA examination reports, or in any other medical evidence of record, that the Veteran's bilateral plantar fasciitis results in additional range of motion loss, due to his symptoms of pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use consistent with an increased evaluation at any time during the period on appeal.  The Board notes that functional loss and impairment were noted at both VA examinations.  Thus, the Board finds that the currently assigned initial evaluations and subsequent bilateral evaluation adequately portrays any functional impairment and functional loss that the Veteran experiences as a consequence of use of his bilateral foot plantar fasciitis.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, higher evaluations based on functional loss are not warranted.  See DeLuca, supra.

The current staged ratings are appropriate.  See Hart, supra; Fenderson, supra.


	(CONTINUED ON NEXT PAGE)
IV. Increased Evaluation Bilateral Hearing Loss

The Veteran is assigned an initial noncompensable evaluation for a bilateral hearing loss disability and a 30 percent evaluation effective September 28, 2016.  The Veteran did not challenge the initial evaluation as granted in a March 2009 rating decision.  The Veteran filed an increased rating claim on February 3, 2011.  

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85 (a), (d). Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86. Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (a),(b).

At an April 2011 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
15
55
60
70
50
100%
 
LEFT
55
60
60
70
61
80%
 

The Veteran has an exceptional pattern of hearing loss in the left ear.  Applying 38 C.F.R. § 4.86, a review of both 38 C.F.R. § 4.85, Table VI and Table VIA as appropriate to the above audiological findings, the Veteran has a numeric designation of I for his right ear and IV for his left ear.  Application of 38 C.F.R. § 4.85, Table VII, results in a noncompensable disability evaluation.
At a September 28, 2016, VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
35
70
65
70
60
70%
 
LEFT
65
75
70
75
71
60%
 

The Veteran has an exceptional pattern of hearing loss in the left ear.  Applying 38 C.F.R. § 4.86, a review of both 38 C.F.R. § 4.85, Table VI and Table VIA as appropriate to the above audiological findings, the Veteran has a numeric designation of V for his right ear and VII for his left ear.  Application of 38 C.F.R. § 4.85, Table VII, results in a 30 percent disability evaluation.

After carefully reviewing the evidence of record, the Board finds that the noncompensable evaluation for the period prior to September 28, 2016, and 30 percent evaluation thereafter, are appropriate.  The preponderance of the evidence is against a compensable evaluation prior to September 28, 2016 and an evaluation in excess of 30 percent for a bilateral hearing loss disability thereafter.  The evidence of record does not more nearly reflect the criteria for a higher evaluation for either period.  38 C.F.R. § 4.7.

To the extent that the Veteran reports that his acuity is worse than evaluated, the Board has considered his statements.  This evidence is competent.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or puretone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry. See Lendenmann, supra.

Accordingly, a compensable evaluation prior to September 28, 2016 is denied and an evaluation in excess of 30 percent from September 28, 2016 is denied.  The current staged rating is appropriate.  See Hart, supra; Fenderson, supra. 

V. Service Connection Coronary Artery Disease

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Coronary artery disease is identified as a "chronic disease" under 38 USCA 1101. 

"For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  38 CFR 3.303 (b).

Herbicide Exposure

The Veteran contends that his coronary artery disease, and resulting myocardial infarction, and testicular cancer are the result of in-service exposure to herbicide agents.  Specifically, the Veteran testified at his May 2014 Board hearing that while stationed at Sembach Air Base in Germany, his duties included using herbicides to defoliate areas around the base.  The Veteran also testified that the chemicals dissolved his clothing and that he saw the 55 gallon drums which contained the solution he was tasked with using.  He asserts that Sembach was a transfer point for Agent Orange on its way to Vietnam. 

The Veteran's claimed condition of coronary artery disease (CAD) is listed under the provisions of 38 C.F.R. § 3.309 (e).  Thus, if the Veteran was exposed to herbicide agents during his military service, service connection would be presumed for CAD.  Testicular cancer is not a condition listed under 38 C.F.R. § 3.309 (e).  However, this does not preclude the Veteran from showing a direct relationship between herbicide exposure and testicular cancer.  See Combee v. Brown, 5 Vet. App. 248 (1993).

As a preliminary matter, the Veteran has not asserted, and the evidence does not show, that the Veteran was ever in Vietnam or served within an air base in Thailand, and as a result, there is no presumption that the Veteran was exposed to herbicides on this basis.  

The record contains a January 2012 Formal Finding of a lack of information sufficient to corroborate exposure to herbicides.  The Memorandum notes that all efforts to obtain needed information had been followed in accordance with the VA M21-1 Manual.  A November 2010 PIES Request for Documentation of Exposure to Herbicides indicated that there was no record of exposure.  A November 2011 PIES request for Personnel Records confirmed that there was no Vietnam service.  Pursuant to a December 2011 Report of Contact in which the Veteran reported exposure between May 12, 1969 and October 22, 1970, a PIES Request for Agent Orange Exposure via DPRIS was made in January 2012.  A response on January 21, 2012 "indicates that there is no documentation of spraying, testing, storage, or transportation of Agent Orange at Sembach Air Base, Germany, during 1969 or 1970.  Based on this evidence, "JSRRC concludes that the evidence of record does not support the Veteran's claim of Agent Orange exposure due to service in Germany."

In support of his testimony regarding exposure, the Veteran has submitted numerous lay statements.  These include a statement from his commanding officer during his time Sembach Air Base, stating that the Veteran was tasked with applying herbicides to the bomb storage area, fence lines, fire hydrants, and light poles.  The commanding officer indicated that the herbicides used were 245T and 24D, which contain dioxin.  

The Board finds the Veteran's claimed exposure to herbicides while stationed in Germany to be outweighed by the more probative evidence to the contrary-namely, the Memorandum citing the JSRRC response to herbicide use at Sembach Air Base in Germany.  The response found no use of tactical herbicides at Sembach during the Veteran's period of service.

The Veteran is competent to report that he was tasked with using herbicides on the Air Base and that he saw 55 gallon drums containing the solution.  In addition, the Veteran's commanding officer is competent to report that the Veteran was tasked with using herbicides.  However, the Veteran and his commanding officer have not demonstrated that they are competent to identify tactical herbicides, including those for which presumptions of service connection may apply.  38 C.F.R. § 3.307 (a)(6). In other words, they are competent to say that the Veteran sprayed foliage on the Air Base, but they are not competent to say that he sprayed solutions containing herbicide agents which would be consistent with the associated presumptions.   To the extent that the Veteran used herbicides, the record does not indicate and he has provided no evidence that such herbicides were tactical herbicides, as opposed to commercial herbicides approved by the Army Forces Pest Control Board and sprayed under the control of the Base Civil Engineer.  Since 1957, the Armed Forces Pest Control Board (now the Armed Forces Pest Management Board) has routinely provided listings of all approved herbicides and other pesticides used on U.S. Military Installations worldwide.

Consequently, the most probative evidence shows that the Veteran was not directly exposed to any herbicide agents during his service for which presumptive service connection might apply.  38 C.F.R. § 3.307 (a)(6).

Thus, the Veteran's service connection claim for coronary artery disease on the basis of the presumptions under 38 C.F.R. § 3.307 and 3.309 must fail.  As discussed in detail above, the Board finds that there is no credible evidence that the Veteran was exposed to herbicide agents in accordance with such presumptions.  The Board adds that the Veteran's personnel records do not reflect any service in the Republic of Vietnam, and the Veteran has never asserted any service in-country Vietnam, such that exposure to herbicides may not be presumed.  38 C.F.R. § 3.307 (a)(6)(iii). 

With respect to CAD, the Board also notes that there is no conclusive lay or medical evidence in the claims file of heart disease in service or within one year of service so as to allow for presumptive service connection as a chronic disease under 38 C.F.R. § 3.309 (a).  The Veteran was first diagnosed with coronary artery disease in 2003.  This condition is not shown by credible evidence to have manifested to a compensable degree within the Veteran's first post-service year.  Thus, service connection on a presumptive basis is not warranted.  In reaching this finding, the Board notes that the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Veteran has not asserted that his condition began within a year of separation from service.

Direct Service Connection 

As noted, the Veteran is not precluded from proving entitlement to service connection on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).
The Veteran had a myocardial infarction in February 2003, resulting in his currently diagnosed CAD.  The Veteran's main contention is that his CAD is the result of herbicide use in service.  The Veteran has not alleged that he was continuously treated for a heart condition since service.  However, service treatment records do contain a November 1966 complaint of pain around the heart.  It is notable that this is prior to his May 1969 arrival at Sembach Air Base in Germany.  Physical examination upon separation in August 1970 revealed a normal heart and vascular system, and the Veteran specifically denied pain or pressure in chest, palpitation or pounding heart, or any other relevant symptoms.  

A September 2016 VA examiner opined that the Veteran's CAD with myocardial infarction is less likely than not etiologically related to his active service, to include the complaint of pain around his heart and any exposure to chemicals associated with pavement installation or maintenance.  The examiner explained that:

[c]ardiac evaluation in service was normal.  Chest pain resolved.  No evidence of heart disease or cardiac symptoms at time of separation from [active duty] military service.  Treated for CAD and MI greater than 30 years after leaving service.  Exposure to chemicals associated with pavement installation or maintenance has not been shown to be associated with CAD & MI condition.

The Board accepts the September 2016 VA examiner's opinion that the Veteran's CAD is less likely than not related to his active service as highly probative medical evidence on this point.  The Board notes that the examiner rendered the opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The Board has also considered the lay statements of record as the Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, to the extent that the Veteran has asserted that his CAD is related to service, his lay evidence of onset and continuity is far less probative than the opinion of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record. 

In sum, there is no reliable evidence linking the Veteran's CAD to service.  The contemporaneous records establish that there were no objective manifestations of a CAD in service, there were no manifestations of CAD within one year of separation, and CAD with myocardial infarction was first manifest many years after separation.  The Board finds the contemporaneous records to be far more probative and credible than the Veteran's reported onset and continuity and treatment.

Here, CAD was not "noted" during service within the meaning of section 3.303(b). Service treatment records do not show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that CAD was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309. 

In essence, the evidence establishes that the heart and cardiovascular system was normal upon separation from service and the onset of CAD occurred many years after service. The Board finds that the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran. The more probative evidence establishes that he did not have a chronic heart disorder during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of CAD is unrelated to service.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.

VI. Service Connection Testicular Cancer

The Veteran's main assertion is that his testicular cancer is related to in service exposure to herbicide agents.  As noted, the Board has determined that the evidence does not show that the Veteran was exposed to herbicide agents as considered under 38 C.F.R. §§ 3.307 and 3.309.  

Malignant tumors are identified as a "chronic disease" under 38 USCA 1101, and as a result, the provisions 38 C.F.R. § 3.303(b) are potentially applicable.

Service treatment records do not document any relevant complaints, symptoms, treatment, or diagnoses.  Physical examination upon separation in August 1970 documented a normal genitourinary system and the Veteran denied any relevant symptoms, with the exception of slight intermittent blood tinge on underwear, with no dysuria.

A September 2016 VA examiner opined that the Veteran's testicular cancer is less likely than not etiologically related to his active service, to include any exposure to chemicals associated with pavement installation or maintenance.  The examiner explained that "exposure to chemicals associated with pavement installation or maintenance has not been shown to be associated with testicular cancer."  The examiner cited the associated risk factors. 

The Board accepts the September 2016 VA examiner's opinion that the Veteran's testicular cancer is less likely than not related to his active service as highly probative medical evidence on this point.  The Board notes that the examiner rendered the opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, supra; Gabrielson, supra.  

The Board has also considered the lay statements of record as the Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau, supra.  However, to the extent that the Veteran has asserted that his testicular cancer is related to service, his lay evidence of onset and continuity is far less probative than the opinion of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record. 

In sum, there is no reliable evidence linking the Veteran's testicular cancer to service.  The contemporaneous records establish that there were no objective manifestations of testicular cancer in service, that it was first manifest many years after separation, and there were no manifestations of a malignant tumor within one year of separation.  The Board finds the contemporaneous records to be far more probative and credible than the Veteran's reported onset and continuity and treatment.

Here, a malignant tumor was not "noted" during service within the meaning of section 3.303(b).  Service treatment records do not show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that a malignant tumor was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.  

In essence, the evidence establishes that the genitourinary system was normal upon separation from service and the onset of testicular cancer occurred many years after service.  The Board finds that the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran.  The more probative evidence establishes that he did not have testicular cancer during service and the evidence establishes that the remote onset of testicular cancer is unrelated to service.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.


VII. Service Connection Sleep Disorder

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran filed his claim for service connection for sleep disturbances secondary to chronic bronchitis in February 2011.  The Veteran is service-connected for chronic bronchitis and COPD.  

Pursuant to the Board's July 2015 remand, the Veteran was afforded an initial VA examination to determine the etiology of his claimed sleep disorder.  After a thorough review of the Veteran's claims file, to include relevant medical records and an in-person examination, the September 2016 VA examiner determined that the Veteran did not have a diagnosable sleep disorder.  The examiner notes that the Veteran "has problems with sleep," but that these are related to chronic bronchitis and COPD.  Specifically, the examiner noted that "pain and noise in his ear as well as coughing from COPD/Bronchitis disrupt his sleep."  

That Board notes that the Veteran is currently in receipt of a 100 percent evaluation for chronic bronchitis and COPD, as well as a 10 percent evaluation for tinnitus, both schedular maximums.  

After thoroughly reviewing the VA treatment records during the pendency of the claim, the Board finds that the competent evidence establishes that the Veteran does not have the disability for which service connection is sought.  The evidence does not support a finding that the Veteran suffers from a diagnosed sleep disability.  The September 2016 VA examination found that the Veteran did not have a current diagnosis of a sleep disorder.  Instead, the findings of this examination and the other medical evidence of record indicate that the Veteran's reported symptoms are related to his diagnosed chronic bronchitis, COPD and tinnitus, for which the Veteran is service-connected.

A symptom without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability.  Without a pathology to which the complaints of a sleep disorder can be attributed, there is no basis to find a chronic sleep disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Rather, the Veteran's reported symptoms are linked to diagnosed disabilities for which he is in receipt of service connection.

In reaching this conclusion, the Board has no reason to question the Veteran's sincerity with respect to his claim.  While the Veteran is competent to report lay-observable symptoms, the Veteran is not competent to diagnose himself with a sleep disorder as such a determination requires medical training and expertise. Jandreau, supra.  As there is no competent lay evidence of record indicating the presence of a current disability, the issue will be decided based on the medical evidence of record.

In light of the foregoing, the Board concludes that the preponderance of the evidence establishes that the claimed sleep disability has not been present at any time during the pendency of this claim.  As a result, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  In the instant appeal, the claim for service connection for a sleep disorder must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

VIII. TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16 (b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As noted in the Introduction, the issue of entitlement to a TDIU is moot as of September 14, 2016.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Effective February 3, 2011, the Veteran met the schedular criteria for a TDIU rating per 38 C.F.R. § 4.16 (a).  As of that date, the Veteran was in receipt of a 60 percent evaluation for chronic bronchitis and COPD, a 10 percent evaluation for plantar fasciitis of each foot, a 10 percent evaluation for degenerative disease of the right ankle, a 10 percent evaluation for tinnitus, and a noncompensable evaluation for bilateral hearing loss.  He had a combined disability rating of 80 percent.

Subsequent to the Board's July 2015 Remand, the Veteran submitted a VA Form 21-8940 Application for Increased Compensation Based on Unemployability.  The Veteran indicated that he last worked full time in 2004 and became too disabled to work in 2004 as a result of his right ankle, chronic bronchitis and COPD.  The Veteran reported a history of self-employment, including house painting.  In addition, the record indicates that the Veteran has a history of working as lobsterman/fisherman.  The Veteran indicated that he had not tried to obtain employment since last working.  He reported a high school education.  

At the Veteran's May 2014 Board hearing, the Veteran reported that he took early retirement due to dizziness.  He reported ankle pain of 3 out of 10.  He also reported that his hearing would not impact his ability to work.

A contemporaneous VA examination is not available during this time period with respect to the Veteran's chronic bronchitis and COPD.  However, at the Veteran's September 2016 VA examination, the examiner opined that despite the severity of the Veteran's respiratory conditions, they did not impact his ability to work.  The September 2016 examination documents a worsening of the respiratory conditions, so it stands to reason, that functional impairment prior to the examination was at worst consistent with the September 2016 examination.

A review of the Veteran's September 2016 VA audio examination indicates that the Veteran has trouble understanding the TV and people often have to repeat themselves.  

The September 2016 VA right ankle examination reports that the Veteran's right ankle did not impact on his ability to work.  As previously noted, muscle strength was normal despite some pain.  

The September 2016 VA foot examination similarly reported no functional impact on the Veteran's ability to work.  

It is notable that at a November 2010 VA examination addressing the feet and right ankle, the Veteran was able to stand 3 to 8 hours, with only short periods of rest.  The examiner reported that bilateral plantar fasciitis and the right ankle had significant effects on his employment.  At the time, the Veteran reported that he was still self-employed as a fisherman.

The record indicates that the Veteran's employment history for the period from 2004, the time at which he reports becoming too disabled to work full time, up until September 14, 2016, is somewhat inconsistent.  However, the Board finds that the preponderance of the evidence shows that he was not unemployable solely as a result of his service-connected disabilities prior to September 14, 2016.  This is based on a review of the available medical and lay evidence of record.  A review of the Veteran's most recent VA examinations indicates that his current disabilities have minimal impact on his ability to work.  While the medical and lay evidence is clear that he was limited as a result of his respiratory, musculoskeletal, and hearing disabilities prior to September 14, 2016, there is no indication that they rendered him incapable of maintaining substantially gainful employment.  The September 2016 VA examiners commented that his disabilities had little functional impact.  

To the extent that the Veteran was limited by his service-connected disabilities prior to September 14, 2016, the preponderance of the evidence shows that the Veteran was capable of sedentary or semi-sedentary work, and was capable of interacting with others, to include coworkers and the general public.  

The Board finds that, given the Veteran's education, experience, and functional limitations specific to his service-connected disabilities, he was capable of successfully maintaining a variety of occupations prior to September 14, 2016.  See Van Hoose, 4 Vet. App. at 363.  The Board notes that the medical evidence indicates some functional impairment as the result of the Veteran's nonservice-connected heart disorder.

To the extent that the Veteran was working part-time in his self-employed occupations of a painter and lobsterman, the Board acknowledges the requirement that an occupation must be substantially gainful, in that a veteran should be able to earn income that "that exceeds the poverty threshold for one person."  Faust v. West, 13 Vet.App. 342, 356 (2000); see also 38 C.F.R. § 4.16 (a).  The Board finds that the Veteran's educational and professional experience would enable him to earn income greater than the poverty level.  The controlling question is whether the Veteran is capable of such employment, not whether he has actually engaged in such employment. 

In sum, the more credible and probative evidence establishes that the Veteran was not precluded from employment and was functionally able to perform tasks required in sedentary and semi-sedentary employment.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519   (1996).


ORDER

Entitlement to an increased evaluation in excess of 10 percent for degenerative arthritis of the right ankle is denied.  

Entitlement to an initial rating in excess of 10 percent for plantar fasciitis, right foot is denied.

Entitlement to an initial rating in excess of 10 percent for plantar fasciitis with calcaneal heel spur, left foot is denied. 

Entitlement to an evaluation in excess of 30 percent for bilateral plantar fasciitis with left calcaneal heel spur, from September 28, 2016 is denied.

Entitlement to a compensable evaluation for a bilateral hearing loss disability, prior to September 28, 2016 is denied.

Entitlement to an evaluation in excess of 30 percent for a bilateral hearing loss disability, from September 28, 2016 is denied. 

Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure is denied.

Entitlement to service connection for testicular cancer, to include as due to herbicide exposure is denied.

Entitlement to service connection for a sleep disorder, claimed as secondary to service-connected bronchitis and chronic obstructive pulmonary disease is denied.

Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU) prior to September 14, 2016 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


